Title: From George Washington to Samuel Athawes, 1 June 1774
From: Washington, George
To: Athawes, Samuel



Sir,
Williamsburg June 1st 1774

Your favour of the 12th of Feby last came duely to hand immediately upon the receipt of which I wrote to Colo. Fairfax’s Steward (who lives 70 Miles above me) to know how much Tobo he had, and when it would be ready, and was surprized at receiving for answer that there would not be above 16 Hogsheads, & that these could not be got ready before the 10th of Septr—As I can see no just cause for this delay, I shall enquire into the meaning

of it & will take the first oppy afterwards of letting Colo. Nelson know with certainty what Captn punderson may depend upon.
I am glad to learn by your Letter, that Colo. Fairfax & his Lady are both recoverd from their Indisposition, especially as a report prevails in this place, that she is, or was, in a very bad state of Health—It gives me a sensible pleasure to hear al⟨so⟩ that my old acquaintance & friend Mr Burnaby (for whom I entertaind a very sincere esteem) is well; we corrisponded for some years after he left this Country but somehow or other, it insensibly dropt, & I had not heard any direct acct of him since his return from Leghorn. permit me therefore through your favour to present my best regards to him; and as I shall be under a necessity of giving you some trouble with my Letters to Colo. Fairfax, as an appology for it to inform you that, it is the Channel of communication which he himself adopted and required me to pursue—permit me further to assure you that I am Sir Yr Most Obedt Hble Servt

Go: Washington

